Citation Nr: 0427924	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  96-31 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1970 to March 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the appellant had not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death and denied the claim.  In September 2003, the 
RO reviewed the issue of service connection for the cause of 
the veteran's death on the merits and denied the claim.   The 
appellant has been represented throughout this appeal by the 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

In an August 2004 written statement, the appellant requested 
a hearing before a Veterans Law Judge sitting at the RO.  The 
requested hearing has not been scheduled.  Accordingly, this 
case is REMANDED for the following action:

The RO should schedule the appellant for 
the requested hearing before a Veterans 
Law Judge sitting at the RO.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the United 
States Court of Appeals for Veterans Claims (Court).  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

